ELLIS, Judge
(dissenting in part).
I concur in that part of the majority opinion which reaches the conclusion that the provisions of LSA-R.S. 42:343, including the requirement that the Registrar’s certificate shall be made within ten days after presented to him for that purpose, are all mandatory and that the statute provides for a harsh remedy and should, therefore, be strictly construed, but I respectfully dissent from the conclusion of the majority opinion that these mandatory provisions are not sacramental. All mandatory provisions are, in my opinion, sacramental.
In this case the Governor was correct, in my opinion, in refusing to issue the proclamation for the recall election where the face of the papers failed to show that the Registrar had carried out his mandatory duty of issuing the certificate within ten days after it was presented to him.
The effect of the majority opinion is to read out of the law the mandatory requirement of certificates by the Registrar of Voters within ten days of presentation, which is a legislative function and not a judicial one.
For these reasons I therefore respectfully dissent.